By the Court.
>We are of opinion, that the advertisement of July 5, 1834, under the signature of William McLellan, held out to the world, that he and Joel Hills would continue to transact business, under the name of the old firm of Rice, Hills and company, and that notes given by Hills, under the name of that firm, would bind McLellan. If the articles of copartnership did not justify the giving of this note, it would nevertheless bind McLel-lan, unless the holders knew that fact, of which there is no proof.

Judgment for plaintiffs.